IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION ONE

STATE OF WASHINGTON,                       )       No. 74324-4-1
                                           )
                         Respondent,       )
                                           )
                 v.                        )       UNPUBLISHED OPINION
                                           )
LUIS A. UGALDE,                            )
                                           )
                         Appellant.        )       FILED: January 16, 2018

       SCHINDLER, J. — On May 20, 2010, Luis A. Ugalde pleaded guilty to intentional

murder in the second degree. Ugalde argues that under State v. Blazina, 182 Wash. 2d
827, 344 P.3d 680 (2015), the court erred by imposing restitution without inquiring into

his ability to pay. We disagree, and affirm.

       The State charged Luis A. Ugalde with intentional and felony murder in the

second degree in violation of RCW 9A.32.050(1)(a) and (b) while armed with a firearm

in violation of former RCW 9.94A.125 (1983) or former RCW 9.94A.602(2001).1

Ugalde pleaded guilty to intentional murder in the second degree. On June 2, 2010, the

court imposed a standard range sentence of 200 months. The court imposed the $500




       1 RCW 9.94A.125 was recodified as RCW 9.94A.602 in 2001. LAWS OF 2001, ch. 10,§ 6. RCW
9.94A.602 was recodified as RCW 9.94A.825 in 2009. LAWS OF 2009, ch. 28,§ 41.
No. 74324-4-1/2

victim assessment fee, $200 criminal filing fee, and $100 DNA2 collection fee. The

court scheduled a restitution hearing for June 23.

       On June 23, the court entered an "Agreed Order of Restitution." The court found,

"There is a basis to impose restitution in this case according to the agreement of the

parties" in the amount of $50,313.32. The court ordered restitution to be paid jointly and

severally with Ugalde's codefendant, David A. Ugalde. The restitution order identifies

the Washington State Crime Victim Compensation Program (CVC)as the recipient of

the restitution.

       On January 15, 2015, Ugalde filed a motion to modify restitution pursuant to CrR

7.8 and RCW 9.94A.753. Ugalde asserted the court exceeded its authority in

calculating the amount of restitution because records from CVC showed the victim's

actual loss was only $10,338.34. The court denied the motion. The February 13, 2015

order denying the motion to modify restitution states, in pertinent part:

               THE COURT FINDS that $50,338.34 [sic] was properly ordered as
       restitution to the Crime Victims Compensation Fund pursuant to the
       agreement of the parties in the order dated 6/23/10. Further, this
       restitution was properly ordered pursuant to RCW 9.94A.753(7) and State
       v. McCarthy, 178 Wash. App. 290[, 313 P.3d 1247](2013) which require
       restitution to be made to the Fund for benefits paid to the victim under the
       crime victims' compensation act[, chapter 7.68 RCW].

       On September 28, 2015, Ugalde filed a motion to modify or terminate legal

financial obligations(LF0s) and interest. Ugalde cited State v. Blazina, 182 Wash. 2d 827,

344 P.3d 680(2015), to argue the court erred in imposing restitution without finding

Ugalde has the ability to pay. The court denied the motion. The court ruled Ugalde

may raise the issue of waiving interest after his release.



       2 Deoxyribonucleic acid.

                                             2
No. 74324-4-1/3

       Ugalde filed a notice of appeal on November 18, 2015. We treated the notice of

appeal as a motion for discretionary review. A commissioner of this court ruled on the

motion as follows:

       To the extent that Ugalde seeks review under Blazina and RCW
       10.82.090, it appears that an appeal as of right is not available and he
       would be required to demonstrate review is warranted under RAP 2.3(b).
       But to the extent he seeks review of the trial court order denying his CrR
       7.8 motion that collaterally attacked the restitution order as outside the
       agreement and/or outside the court's authority, it appears that review is
       available by appeal under RAP 2.2(a)(10).

The commissioner directed the parties to address the appealability issues as well as the

substantive arguments.

       Ugalde does not address the issue of appealability and does not challenge the

court's order denying his CrR 7.8 motion. Instead, Ugalde relies on Blazina and City of

Richland v. Wakefield, 186 Wash. 2d 596, 380 P.3d 459(2016), to argue the court erred by

imposing restitution without considering his ability to pay. Even if review were

warranted, neither Blazina nor Wakefield support Ugalde's argument.

       The imposition of restitution is mandatory. RCW 9.94A.753(5) states,

"Restitution shall be ordered whenever the offender is convicted of an offense which

results in injury to any person or damage to or loss of property."3 RCW 9.94A.753(7)

states, "[The court shall order restitution in all cases where the victim is entitled to

benefits under the crime victims' compensation act, chapter 7.68 RCW."4 Subsection

(7) of RCW 9.94A.753 is broader than subsection (5) and requires the court to impose

restitution in all such cases without regard to the causation requirements of subsection

(5). McCarthy, 178 Wash. App. at 300-01.


       3 Emphasis added.

       4   Emphasis added.

                                              3
No. 74324-4-1/4

       In Blazina, the court addressed the imposition of only discretionary LFOs and

held RCW 10.01.160(3) requires the sentencing court to make an individualized inquiry

into a defendant's ability to pay discretionary LFOs. Blazina, 182 Wash. 2d at 837-38.

Wakefield also did not address restitution or other mandatory fees. In Wakefield, the

defendant moved under RCW 10.01.160(4) to remit only discretionary costs. Wakefield,
186 Wash. 2d at 601. The court held the "'manifest hardship'"standard fora motion to

remit discretionary costs requires the court to consider the person's ability to meet basic

needs. Wakefield, 186 Wash. 2d at 605-06 (quoting RCW 10.01.160(4)).

       Unlike discretionary LF05, the legislature unequivocally requires the court to

impose mandatory LFOs without regard to finding the ability to pay. State v. Shelton,

194 Wash. App. 660, 673-74, 378 P.3d 230(2016); see State v. Lundy, 176 Wash. App. 96,

102, 308 P.3d 755 (2013). The court was not required to inquire into Ugalde's ability to

pay before imposing restitution under RCW 9.94A.753(7).

       In his statement of additional grounds, Ugalde asserts the trial court exceeded its

authority by awarding either restitution for uncharged crimes or restitution unconnected

to the crime. RCW 9.94A.753(7) does not require a causal connection between the loss

and the crime. See McCarthy, 178 Wash. App. at 300-01.

       Ugalde also argues the court erred by failing to notify Ugalde that it denied his

motion to terminate LFOs. On March 8, 2011, Ugalde filed a motion to terminate LFOs.

Ugalde argued the court failed to make factual findings about his ability to pay before

imposing LFOs. The court denied the motion to terminate LFOs on April 13, 2011. This




                                            4
No. 74324-4-1/5

argument depends on matters outside the record. See State v. Hecht, 179 Wash. App.
497, 511-12, 319 P.3d 836 (2014).

      We affirm.




WE CONCUR:
                                            WJ2A-A\,-eff2e„

                                                jo&f        )      %




                                        5